                   Case 1:19-cv-00916-BCM Document 81 Filed 08/19/20 Page 1 of 3




                                      WCLAW OFFICES OF
                                        WILLIAM CAFARO                                                 8/19/20

     William Cafaro, Esq.                     108 West 39th Street, Suite 602              Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX               New York, New York 10018                              Associate
     Email: bcafaro@cafaroesq.com               Telephone: 212.583.7400                         ADMITTED IN NY
                                                 Facsimile: 212.583.7401             Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                              www.cafaroesq.com
     Managing Attorney                                                                   Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                           Of Counsel
     Email: akumar@cafaroesq.com
_________________________________________________________________________________________
                                                                      ADMITTED IN NY, FL & DC



                                                                 August 18, 2020

       Via ECF
       Hon. Barbara Moses, U.S.M.J.
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                                      Re: Francisco Bautista v. Venture 2275 et al
                                          Case No.: 19-cv-916 (BCM)

       Your Honor:

               We represent the named Plaintiff Francisco Bautista in the above-referenced case brought
       pursuant to, inter alia, the Fair Labor Standards Act (“FLSA”), against Defendants Venture 2275
       and Andy Nisthalal s/h/a Anthony Nisthalal (collectively as “Defendants”) (Defendants, with
       Plaintiffs, as the “Parties”). We submit this letter motion for reconsideration on Your Honor’s
       Order, dated August 4, 2020, denying the parties’ proposed settlement agreement.1

              On July 28, 2020, the parties filed a filed their executed settlement agreement and joint
       motion for settlement approval consistent with Cheeks v. Freeport Pancake House, Inc., 796 F.3d
       199 (2d Cir. 2015). In the motion, Plaintiff’s counsel requested one third fee on the gross recovery
       of $57,500 which equates to $19,166.67, plus the out of pocket costs and disbursements of
       $6,690.50 which we itemized the Court:

              Although the Court found our requested fees to be fair and reasonable, it denied approval
       of the motion because Plaintiff’s counsel failed to offer evidence supporting the expenses for
       which they sought reimbursement, such as the retainer agreement and billing records.

              In a motion for reconsideration, the moving party must point to controlling decisions or
       information the Court overlooked, matters which would have altered the conclusion of the Court.


       1 Although we understand Local Civil Rule 6.3 normally requires this application to be made by formal
       motion on notice, Defendants have advised us that they do not oppose it. As our desire is to limit the
       expenditure of unnecessary fees and costs, we ask that the Court accept this letter motion.
          Case 1:19-cv-00916-BCM Document 81 Filed 08/19/20 Page 2 of 3


Jericho Grp. Ltd. v. Mid- Town Dev. Ltd. P'ship, 2015 U.S. Dist. LEXIS 148330, at *6 (E.D.N.Y.
Nov. 2, 2015) (quoting Shrader v. CSX Transport, Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

        As an initial matter, we profusely apologize to the Court for failing to produce all relevant
records concerning the reimbursement of expenses. We certainly did not do so purposely or with
the intention of disregarding the Court’s prior Order. The undersigned misread the Court’s Order
regarding the expense records and retainer agreement. As such, I mistakenly submitted the Cheeks
motion in the way that I normally do, with copies of billing records reflecting counsels’ lodestar
and a detailed itemization of disbursements. It is now abundantly clear that this was insufficient.
We have attached 10 exhibits of records for the Court to review. See Exhibits 1-10. Had the Court
taken these records into account, the decision would have undoubtedly been different.

        Exhibit 1 shows the $400.00 filing fee we paid. Exhibit 2 shows the $63.00 we paid the
process server for effectuating service on the corporate Defendants through secretary of state.
Exhibit 3 shows the $50.00 we paid the process server for effectuating service on the individual
Defendant. Exhibit 4 shows the four witness checks ($40.00 each) that were cut and sent to the
witnesses in connection with subpoenas we served. Exhibit 5 shows the $370.00 we paid to the
process server for effectuating service of the subpoenas. Exhibit 6 shows the $1,814.95 we paid
to the Court Reporter for the deposition of a non-party witness. Exhibit 7 shows the $1,706.40
we paid to the Court Reporter for the deposition of a second non-party witness. Exhibit 8 shows
the $541.00 we paid to the Court Reporter for Plaintiff’s deposition transcript. Exhibit 9 shows
the $1,575.15 we paid to the Court Reporter for the deposition of another non-party witness.
Exhibit 10 is a copy of the executed retainer agreement (in Spanish) and a translated copy of same.

        Plaintiff’s retainer agreement with our office clearly states that we are entitled to 1/3 of the
gross settlement agreement, plus out of pocket expenses, which we incurred in prosecuting this
action. Exhibits 1-9 show clear proof of such expenses. We ask that, in addition to approving
Plaintiff’s request of 1/3 in attorneys’ fees off of the gross settlement, the Court approve the
following revised list of disbursements totaling $6,600.50:2

    •   Filing Fee                                $ 400.00
    •   Servico (process server)                  $ 63.00
    •   Gotham (process server)                   $ 50.00
    •   Witness Fee #1 (subpoena)                 $ 40.00
    •   Witness Fee #2 (subpoena)                 $ 40.00
    •   Gotham (service of subpoenas)             $ 370.00
    •   Diamond (Court reporter costs)            $1,814.95
    •   Diamond (Court reporter costs)            $1,706.40
    •   Diamond (Court reporter costs)            $ 541.00
    •   Diamond (Court reporter costs)            $1,575.15

         We note that we are requesting $90.00 less in reimbursements than before.3 The reason
for that is twofold. First, in the Cheeks Motion, we incorrectly noted that the filing fee was $410.00

2 To be clear, we are not requesting that Defendants’ pay anything beyond what was outlined in the
settlement agreement. We are simply requesting to receive 1/3 in attorneys’ fees, plus expenses.

3 We ask that the $90.00 be given to Plaintiff.


                                                    2
                Case 1:19-cv-00916-BCM Document 81 Filed 08/19/20 Page 3 of 3


      instead of $400.00. Second, we are only requesting reimbursement for two of the four witness
      checks associated with the third-party subpoenas, as only two people were deposed.

              The disbursements we seek are materially significant to Plaintiff’s counsel and well
      deserved. This case was zealously litigated for almost 1.5 years. During this time, Plaintiff’s
      counsel invested considerable time and incurred close to $6,700 in out-of-pocket expenses.
      Expenses that are fully supported by our exhibits and which we are entitled to recover pursuant to
      the retainer agreement.

              Although this matter only settled for $57,500, we strongly believe that our zealous and
      meticulous advocacy (not to mention the Court’s dedication and resourcefulness at the settlement
      conference) pressured Defendants into offering an acceptable deal. If not for the time and money
      both sides expended, we would likely still be litigating with no end in sight. Despite our truly
      harmless mistake of not including expense records in our original motion, the fact remains that our
      office (a small, three-attorney practice with limited resources during the COVID-19 pandemic)
      has covered Plaintiff’s litigation expenses since early 2019. Under the retainer agreement, Plaintiff
      agreed to let us recover this money. As such, it would be patently unfair to sanction us so severely,
      especially when we settled this case in good faith and consented to Your Honor’s jurisdiction.

              In light of the foregoing, Plaintiff’s counsel requests that the Court approve the settlement
      as reflected in the Agreement, with the changes mentioned above. More specifically, we request
      $19,166.67 in attorney’s fees, plus out-of-pocket costs and disbursements of $6,600.50, for a total
      of $25,767.17, with the remainder of the settlement proceeds being given to Plaintiff.

                                                            Respectfully submitted,
                                                            LAW OFFICES OF WILLIAM CAFARO

                                                            __/s/ Louis M. Leon_________________
                                                            By Louis M. Leon (LL 2057)
                                                            Attorneys for Plaintiff
                                                            108 West 39th Street, Suite 602
                                                            New York, New York 10018
                                                            (212) 583-7400
                                                            LLeon@CafaroEsq.com

Application DENIED. The moving party (nominally plaintiff, but functionally plaintiff's counsel) cannot meet
the standard for reconsideration set out in Local Civil Rule 6.3. The Court did not "overlook" the expense
documentation on which plaintiff's attorneys now rely to increase their award by $6,600.50; rather, those
attorneys failed to comply with a Court order (Dkt. No. 73) that twice directed them to submit those materials.
The Court accepts that the omission was negligent rather than intentional. However, Rule 6.3 "is intended to
ensure the finality of decisions and to prevent the practice of a losing party . . . plugging the gaps of a lost
motion with additional matters." Anwar v. Fairfield Greenwich Ltd., 164 F. Supp. 3d 558, 560-61
(S.D.N.Y. 2016) (quoting S.E.C. v. Ashbury Capital Partners, 2001 WL 604044, at *1 (S.D.N.Y. May 31,
2001)) (internal quotation marks omitted). Moreover, the Court did not "disturb the total award"; the reduction
in the award to counsel "will instead be shifted to the plaintiff's recovery." Flores v. Food Express Rego Park,
Inc., 2016 WL 386042, at *4 (E.D.N.Y. Feb. 1, 2016) (disallowing a portion of the fees and expenses sought
by the Law Offices of William Cafaro). SO ORDERED.

________________________________
Barbara Moses
United States Magistrate Judge                         3
August 19, 2020
